DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-135909 on August 11, 2020. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.  Note that the abstract currently contains 167 words.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1-5 are objected to because of the following informalities:
In claim 1, lines 33 and 37, “which delay element of column” may be amended to “which of the delay elements of the column” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 34, “the odd-numbered row” may be amended to “one of the odd-numbered rows” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, line 38, “the even-numbered row” may be amended to “one of the even-numbered rows” to follow proper antecedent basis.  (Emphasis added.)  
In claim 1, lines 40-41, “an output of the second latch or an output of the third latch” may be amended to “an output of one of the second latches or an output of one of the third latches” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, line 5, “a number of sets of the odd-numbered row column lines” may be amended to “a number of the sets of the odd-numbered row column lines” to follow proper antecedent basis.  (Emphasis added.)  
In claim 2, lines 8-9, “a number of sets of the even-numbered row column lines” may be amended to “a number of the sets of the even-numbered row column lines” to follow proper antecedent basis.  (Emphasis added.)  
In claim 3, line 17, “the odd-numbered rows” may be amended to “odd-numbered rows” to correct a grammatical error.  (Emphasis added.)  
In claim 3, lines 37-38, “the delay element” may be amended to “the delay element of the column of the delay circuit in one of the odd-number rows or in one of the even-numbered rows” to avoid ambiguity because the claim does not clearly point out which of the previously recited delay elements is the delay element.  For examination, “the delay element” is interpreted to be “the delay element of the column of the delay circuit in one of the odd-number rows or in one of the even-numbered rows”.  (Emphasis added.)  
Claims (e.g., claim 3, lines 25-26, 29-30, and 34-35; claim 4, line 4; claim 5, line 3; etc.) with informalities that are the same as those above and not included here should be amended due to the same reasons set forth above.
Appropriate correction is required.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“first latches”, “odd-numbered row column lines”, “even-numbered row column lines”, “second latches”, “third latches”, and “selectors” in claims 1 and 3, and
“replica delay” in claims 6-8.
It has been noted that the corresponding structures associated with the claim limitations “first latches”, “odd-numbered row column lines”, “even-numbered row column lines”, “second latches”, “third latches”, and “selectors”, and “replica delay” are described in paragraphs [0007], [0025], [0027], [0032], [0034], and [0083] of the specification and shown in FIGs. 2-3 and 9 of the drawings.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1-11 would be allowable if the claims are amended to address the claim objections above.

Conclusion
This application is in condition for allowance except for the following formal matters: 
objections to the specification (see above),
objections to the claims (see above), and
a properly executed inventor’s oath or declaration has not been received (see the Notice of 02/24/2021).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Please note that several attempts have been made by the examiner via telephone and voice messages from 31 May 2022 to 02 June 2022 to contact the attorney of record to discuss the above formal matters but unable to get a hold of the attorney.  Thus, this Quayle action is being issued.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Neugeboren (US 2020/0304224 A1) discloses, in some embodiments, a method is performed after locking a first clock of a computing device to synchronize with a second clock associated with a first device where a difference between the first clock and the second clock is determined during the locking. The method measures a path delay to a second device based on sending messages including first timestamps of the first clock to the second device and receiving messages including second timestamps of a third clock from the second device. A third message is sent to the second device that includes a third timestamp of the first clock that has been locked to the second clock, wherein the third message includes the path delay, and wherein the third timestamp and the path delay allow the second device to analyze a lock quality of the first clock to the second clock based on a time of the third clock.
Yuki et al. (US 2005/0237822 A1) discloses a resynchronization circuit possesses a sufficient migration margin even when the speed of a clock signal used for outputting data is increased, so that the data transfer speed can be increased. In the resynchronization circuit, a determination circuit holds a signal which is determined according to the phase difference between a determination signal and a reference clock signal (determination result). In a synchronization circuit block, a received data signal is held in synchronization with a strobe signal. Then, the received data signal is held in synchronization with a clock signal which has the same frequency as that of the reference clock signal and has a phase determined according to the determination result and output from the resynchronization circuit.
Kashiwazaki (US 2004/0008064 A1) discloses a phase difference between a feedback clock signal corresponding to an internal clock signal generated via a variable delay line and a buffered clock signal corresponding to an external clock signal is detected by a phase detector, and a result of detection is transferred via a shifting circuit. When a down signal from the shifting circuit is activated by a delay control circuit, the down instruction signal is forcibly maintained to be active for a predetermined clock cycle period. When the down instruction signal becomes inactive from the active state, a count control circuit sets a count unit of the counting circuit to the minimum value. The delay amount of the variable delay line is set according to an output count bit of the counting circuit. Therefore, it is possible to reduce the number of clock cycles required until an internal clock signal is synchronized in phase with the external clock signal.
Jang (US 2020/0373929 A1) discloses a semiconductor device includes an internal command generation circuit configured to generate a synthesized command from a command which is inputted in synchronization with any one of a first internal clock and a third internal clock generated by dividing a frequency of a clock, and configured to generate a first internal command and a second internal command by delaying the synthesized command depending on a detected input time of the command. The semiconductor device also includes a data transmission circuit configured to generate transmission data from data in synchronization with any one of the first internal command and the second internal command.
Hershman et al. (US 2021/0397753 A1) discloses a security device includes a bus interface and circuitry. The bus interface is coupled to a bus connecting between a host device and a peripheral device. The circuitry is configured to receive, via the bus interface, a clock signal of the bus, and to produce a delayed clock signal relative to the clock signal. The circuitry is further configured to monitor, using the clock signal, transactions communicated between the host device and the peripheral device, in response to identifying a given transaction, of which a portion is expected to be delayed by a predefined time delay relative to the clock signal, to sample the portion of the given transaction using the delayed clock signal, and in response to identifying, based on the sampled portion, that the given transaction violates a security policy, to apply a security action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TBV/Examiner, Art Unit 2136                                                                                                                                                                                                         
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136